Hon. Arthur Levitt State Comptroller
This is in response to your request dated October 20, 1978, for my opinion as to whether or not the Industrial Commissioner has the authority to use the monies in the Special Fund established by Labor Law, § 552
to finance work experience projects.
The monies in the Special Fund may be used for various purposes including financing "operations deemed necessary by the commissioner in the administration" of the Unemployment Insurance Law (Labor Law, § 552
(2)). One of the purposes of the Unemployment Insurance Law is to "promote the regularization of employment in enterprises, industries, localities, and the state." (Labor Law, § 531.) The Industrial Commissioner is directed to "take such steps as are within his means for the reduction and prevention of unemployment and to promote the re-employment of all unemployed workers." (Labor Law, § 531.)
In view of the broad powers granted to the Commissioner to reduce and prevent unemployment, it appears that participation in work experience programs may constitute "operations deemed necessary by the commissioner in the administration" of the Unemployment Law pursuant to Labor Law, § 552 (2). This conclusion is supported by the final sentence in Labor Law, § 531 which states that: "The Commissioner shall by theseand other appropriate means assist labor and management in the development of higher occupational skills commensurate with the changing requirements of industry in this State."
You note that while the monies of the Special Fund may be used to "finance operations deemed necessary by the Commissioner", such operations are limited to those for which no appropriations or inadequate appropriations from federal funds have been made or for which appropriations from federal funds have not yet been received (Labor Law, § 552 (2) (a) (1)  (2)). You will also note that no expenditures from this fund may be made unless the Commissioner and Director of the Budget find that no other funds are available or cannot be properly used to finance such expenditures. (Labor Law, § 552 (2) (a) (1) (2) and 3
(a) (b)). Since these are factual questions, they are not covered by this opinion which is being issued on the assumption that you have determined that there has been compliance with these sections.
I conclude that the Industrial Commissioner has the authority to use monies in the Special Fund established by Labor Law, § 552 to finance work experience projects upon proper certification by the Commissioner and the Director of the Budget.
This opinion does not constitute an approval of any particular project, its usefulness, its wisdom, its advisability or whether the funds were in fact properly used. If you have any evidence that any of the individuals involved or employed in the projects have engaged in activities violative of any statutory or constitutional provision, such evidence should be presented to the proper authorities.